Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             
                                         EXAMINER'S AMENDMENT

An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Joseph B. Jackson (Registration No. 66,273) on June 17, 2022.

Please amend the claims as follows:
1.	–14. (Cancelled) 
15.	(Currently Amendment) A method for processing network traffic data units, the method comprising:
receiving, at a first edge device, a first network traffic data unit at a first time;
appending a first ingress timestamp to the first network traffic data unit based on the first time;
receiving, at a second edge device, a second network traffic data unit at a second time;
appending a second ingress timestamp to the second network traffic data unit based on the second time;
transmitting the first network traffic data unit, via a network, from the first edge device to a data processing device; [[and]]
transmitting the second network traffic data unit, via the network, from the second edge device to the data processing device,
wherein the first edge device and the second edge device comprise one or more physical layer switches configured to provide physical connections between ports of the edge device, and
wherein the first network data traffic unit and the second network data traffic unit are associated with transactions of financial instruments.
16.	(Original) The method of claim 15, wherein the second time is later than the first time.
17.	(Original) The method of claim 16, wherein the data processing device receives the second network traffic data unit before the first network traffic data unit.
18.	(Original) The method of claim 17, further comprising:
storing, by the data processing device, the first network traffic data unit and the second network traffic data unit;
making a determination, by the data processing device, that the first ingress timestamp indicates an earlier time than the second ingress timestamp; and
based on the determination, processing, by the data processing device, the first network traffic data unit before processing the second network traffic data unit.
19.	(Original) The method of claim 15, wherein the first ingress timestamp comprises a first random delay factor and the second ingress timestamp comprises a second random delay factor.
20.	(Currently Amendment) A system for processing network traffic data units, the system comprising:
a data processing device;
a first edge device operatively connected to the data processing device and configured to:
receive a first network traffic data unit at a first time;
append a first ingress timestamp to the first network traffic data unit based on the first time; and
transmit the first network traffic data unit, via a network, to the data processing device; and
a second edge device operatively connected to the data processing device and configured to:
receive a second network traffic data unit at a second time;
append a second ingress timestamp to the second network traffic data unit based on the second time; [[and]]
transmit the second network traffic data unit, via the network, from the second edge device to the data processing device,
wherein the first edge device and the second edge device comprise one or more physical layer switches configured to provide physical connections between ports of the edge device, and
wherein the first network data traffic unit and the second network data traffic unit are associated with transactions of financial instruments.
21.	(Original) The system of claim 20, wherein the second time is later than the first time.
22.	(Original) The system of claim 21, wherein the data processing device receives the second network traffic data unit before the first network traffic data unit.
23.	(Original) The system of claim 22, wherein the data processing device is configured to:
store the first network traffic data unit and the second network traffic data unit;
make a determination that the first ingress timestamp indicates an earlier time than the second ingress timestamp; and
based on a policy, process the first network traffic data unit before the second network traffic data unit.
24.	(Original) The system of claim 20, wherein the first ingress timestamp comprises a first random delay factor and the second ingress timestamp comprises a second random delay factor.
25.	(Previously Presented) The method of claim 15, wherein the first network data traffic unit and the second network data traffic unit are medium access control (MAC) frames encapsulating internet protocol (IP) packets that encapsulate network traffic data. 
26.	(Previously Presented) The system of claim 20, wherein the first network data traffic unit and the second network data traffic unit are medium access control (MAC) frames encapsulating internet protocol (IP) packets that encapsulate network traffic data.
27.	(Cancelled) 
28.	(Cancelled) 
29.	(Cancelled) 
30.	(Cancelled) 


The closest prior art made of record which is considered pertinent to applicant's disclosure.

- Haulin U.S. Patent No. 9,356,721, Methods and Apparatus for Precision Time Stamping.
- Ekner U.S. Patent NO. 9,729,259, System and Method for Identifying a Point in Time of Receipt of Data Packet.


REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 15-26 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “a second edge device operatively connected to the data processing device and configured to:
receive a second network traffic data unit at a second time;
append a second ingress timestamp to the second network traffic data unit based on the second time; 
transmit the second network traffic data unit, via the network, from the second edge device to the data processing device,
wherein the first edge device and the second edge device comprise one or more physical layer switches configured to provide physical connections between ports of the edge device, and
wherein the first network data traffic unit and the second network data traffic unit are associated with transactions of financial instruments”. These limitations, taken in context of the entire claims are allowable over prior art of record. 





	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/Primary Examiner, Art Unit 2443